Case 2:18-cv-07466-JMA-AKT Document 14 Filed 09/23/20 Page 1 of 1 PageID #: 74


                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 516-671-1150
Cell 516-671-2776
smoser@moseremploymentlaw.com


                                                     September 23, 2020

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:     Orellana v. New Food Corp., et al., 18-cv-7466 (JMA)(AKT)

Dear Judge Tomlinson:

        I represent the Plaintiff in the above referenced matter. Today is the deadline to respond
to written discovery requests.

        I respectfully request an extension of the date to respond to outstanding discovery requests
until tomorrow, September 24, 2020. The reason for this request is that Plaintiff’s responses have
been prepared, but the Plaintiff is coming to my office tomorrow for a final review and to execute
the verification of interrogatories.

        I also request an extension of the deadline for Defendants’ to respond to Plaintiff’s First
Request for Production of Documents and First Set of Interrogatories to October 5, 2020. The
reason for this request is that Plaintiff’s discovery requests were served on August 17, 2020 (ten
days after the Court determined deadline), and Plaintiff therefore consented to an extension of
Defendants’ time to respond to said demands in order for Defendants to have the same amount of
time to respond as was afforded to Plaintiff.

         In view of the above, it is respectfully requested that that Discovery Status Conference
currently scheduled for October 5, 2020 at 11:00 a.m. be adjourned and rescheduled in order to
allow the parties to complete the paper discovery and meet and confer regarding any issues with
the responses in advance of the conference as required pursuant to the Court’s direction. This is
the first request for an adjournment.

        Defendants consent to this request.

                                                     Respectfully submitted,



                                                     Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
114535701.v1
